Title: From Margaret Stephens Smith to Sarah Smith Adams, 23 August 1801
From: Smith, Margaret Stephens
To: Adams, Sarah Smith



New Ark August— 23th— 1801

As it is a rainy morning which of Cource prevents my going to Church—I feel a greater propensity to scold you first—then read my Bible—did you not Say you would return in August—how then coud you let so favorable an Oppertunity pass, as Thomas Adams and not fulfill your engagement—when I heard his Name announced I ran with eagar expectation to meet you—but to my great disappointment he told me you was at Quincy—nothing Short of Indisposition can paliate this disappointment—altho he told me you was very Well I must Suppose he left you in too debilitated a State of health to undertake the Journey—or you surely woud have come with him—for Charity wrote me you was Ill with the Ague & fever—now untill I have your own reasons why we were thus disappointed I shall suppose you are still Sick or too weak to return—I will therefore thank you to relive my mind as soon as you can— I should have wrote you long before—but for the above pleasing expectation—
I will now attend to your letter to Nancey respecting your dear little Girls—you say you have some thoughts of leaving Abby & bringing Susan—and request my opinion—for me to select either woud be a painfull task—I love them both—therefore cannot do it—but wou’d rather as you have now a full oppertunity of Judging what is most Conducive to the Childrens comfort and advantage—act as you think—for their best good—I know you will be happier to have them both with you—so if you think we can do equal justice to them, it will be a mutual pleasure to have them brought up together—my dear Susans energetic speach often occurs to my Mind pray dont part us again Granmamma—let us be together—bring them both with you and we will do the best we can for them I am sure their little hearts will spring for Joy, & we have good schooles here—you can put it upon the footing of wishing to have them with you this Winter & when you Visit them again they shall come again—this they cannot object to—and I shall be gratified in their & your happiness—I wish you woud write me particularly about Charity—how she conducts, and how esteem’d in Society I am anxious for her—tell her—as I wrote her last Week Mr Bailey Was Ill—he is now dead—Was brought to New York & buried on Monday last—he was sick only six day—this is an Irreparable loss to the Community at large both as an eminent phician & health officer—and to my family Individually—his death was in consequence of severe exertions amongst the sick on Statten Island, the very warm days we had the Week before when your brother William Saw him in full health—how frail a flower is Man—give my regards to Mr & Mrs Adams—Mrs Smith & Caroline are here & well—and so through mercey are we all—kiss the dear Babes for me, and dont omit making their little hearts, Glad my dear Sally says your Affectionate Mother.
Margaret Smith